Case 1:19-cv-01946-WJM-MEH Document 178 Filed 09/14/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-1946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

   Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability
   company with its principal place of business in Colorado
   and with three members, who citizens of Colorado and/or
   citizens of North Carolina;
   VAIL RESORTS, INC., a Delaware corporation with
   its principal place of business in Colorado;
   THE VAIL CORPORATION, a Colorado corporation
   with its principal place of business in Colorado; and
   VAIL RESORTS MANAGEMENT COMPANY, a
   Colorado corporation with its principal place of business in
   Colorado,

   Defendants.


                   NOTICE OF SETTLEMENT AND REQUEST TO VACATE
                     SEPTEMBER 15, 2020 DISCOVERY CONFERENCE


           Plaintiff, Lisa Cowles, through her counsel, the Komyatte Law Firm LLC, hereby advises

   the Court that a settlement has been reached between all parties on all claims pending in the above

   captioned action. The parties are working on completing all necessary settlement paperwork and

   anticipate filing dismissal papers with the Court within the next thirty (30) days.

           In view of the settlement of all claims pending in this action, Plaintiff requests that the

   Court vacate the discovery conference presently scheduled for Tuesday, September 15, 2020, at

   2:00 p.m. [See Doc. #177].
Case 1:19-cv-01946-WJM-MEH Document 178 Filed 09/14/20 USDC Colorado Page 2 of 3




         Respectfully submitted this 14th day of September, 2020.


                                                    THE KOMYATTE LAW FIRM LLC

                                                    By:
                                                            /s/ Paul J. Komyatte
                                                            Paul J. Komyatte (No. 22750)
                                                            David P. Mason (No. 41333)
                                                            The Komyatte Law Firm, LLC
                                                            1536 Cole Blvd., Ste. 300
                                                            Lakewood, CO 80401
                                                            Attorneys for Plaintiff




                                                2
Case 1:19-cv-01946-WJM-MEH Document 178 Filed 09/14/20 USDC Colorado Page 3 of 3




                                    CERTIFICATE OF SERVICE


          I hereby certify that on this 14th day of September, 2020, a true and accurate copy of the
   foregoing was electronically filed with the Court and served upon all counsel of record via the Court’s
   CM/ECF system:


                                                          THE KOMYATTE LAW FIRM LLC

                                                          s/ David P. Mason
                                                          David P. Mason, Esq.




                                                     3
